Title: John Wood to Thomas Jefferson, 27 July 1819
From: Wood, John
To: Jefferson, Thomas


            
              Dear Sir
              Petersburg 27th July 1819
            
            I take the liberty to send you the inclosed circulars, and would esteem it a favour, if you found it convenient to afford me information in regard to any of the particulars mentioned. About two months ago I gave your pocket Sextant to Captain Bernard Peyton of Richmond who has since informed me it was forwarded to you. I received the greatest benefit from it in surveying the rivers—
            
              I remain with great respect & esteem your obedient Servant
              John Wood
            
           